Case 1:20-cr-00112-JLS-MJR Document 81 Filed 08/25/21 Page 1of3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
Plaintiff,
v. 20-cr-112 (JLS) (MJR)
RAMONE WALKER,

Defendant.

 

DECISION AND ORDER

Ramone Walker is charged in a 4-count indictment with: (1) possession with
intent to distribute 28 grams or more of cocaine base, in violation of 21 U.S.C. §§
841(a)(1) and (b)(1)(B); (2) possession with intent to distribute cocaine, 1n violation
of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); (3) possession with intent to distribute 100
grams or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and
(4) maintaining a drug-involved premises, in violation of 21 U.S.C. § 856(a)(1). Dkt.
43. On August 6, 2020, United States Magistrate Judge Roemer was designated to
hear and determine, and report and recommend on, all pre-trial proceedings under
28 U.S.C. §§ 6386(b)(1)(A) and (B). Dkt. 45.

Walker filed omnibus suppression and discovery motions. Dkts. 61 and 62.
His suppression motion argues that the search warrant leading to his arrest lacked
probable cause and improperly relied on false and uncorroborated statements from
a confidential informant. Dkt. 61-1. He also seeks a Franks hearing. Id.

Additionally, Walker filed a supplemental motion for disclosure of in camera
Case 1:20-cr-00112-JLS-MJR Document 81 Filed 08/25/21 Page 2 of 3

testimony made by the confidential informant to a state court judge in support of
the search warrant application. Dkt. 68. The Government responded in opposition
to Walker’s motions. Dkts. 67 and 70.

Judge Roemer heard oral argument on the motions on June 8, 2021. Dkt. 78.
He then issued a Report, Recommendation, and Order (“R&R”) that, among other
things, recommended denial of both the motion to suppress and supplemental
motion for disclosure of in camera testimony. Dkt. 74.

Walker objected to the R&R asserting that it erred in both failing to order a
Franks hearing and denying Walker the opportunity to review the in camera
testimony of the confidential informant. Dkt. 77. The Government responded (Dkt.
79), and Walker filed a reply. Dkt. 80.

A district court judge may accept, reject, or modify the findings or
recommendations of a magistrate judge. Fed. R. Civ. P. 72(b)(3). On dispositive
matters, a district court judge must conduct a de novo review of those portions of a
magistrate judge’s recommendation that an objection is made. Id.

The Court has conducted a de novo review of the relevant record in this case,
and studied the R&R, the objections, and the parties’ briefs. Based on that review,

the Court accepts and adopts Judge Roemer’s recommendations.
Case 1:20-cr-00112-JLS-MJR Document 81 Filed 08/25/21 Page 3of3

CONCLUSION
For the reasons stated above and in the R&R, the R&R is AFFIRMED.

Walker's motions to suppress and to review the in camera testimony are DENIED.

The parties shall appear before the Court on August 30, 2021, at 2:00 p.m. fora

status conference to set a trial date.

SO ORDERED.

Dated: August 25, 2021 aol
Buffalo, New York ie ee

ie { £
fo [
/ a \
i /
f / a \
{ i A . ee . ‘ \
\ px) = — \ -

\ LL
JOHN-EXSINATRA, JR.
UNITED STATES DISTRICT JUDGE
